Citation Nr: 0527573	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  93-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for myofascial pain 
syndrome, secondary to trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1988 to 
April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
myofascial pain syndrome secondary to trauma.

The veteran's notice of disagreement (NOD) was received in 
January 1993, the RO mailed a Statement of the Case (SOC) in 
February 1993, and the veteran perfected his appeal in April 
1993.

A hearing was held in February 1994, in Washington, DC, 
before a member of the Board, who has since obtained 
employment elsewhere.  In December 1996, the veteran was 
informed of this, and he was advised that he had right to 
another Board hearing.  The veteran waived his right to 
another hearing before another member of the Board.  

The case has been previously before the Board and was 
remanded in September 1995, February 1997, and December 2003.  


FINDING OF FACT

Although myofascial pain syndrome had been previously 
diagnosed, current medical evidence fails to show that the 
veteran has myofascial pain syndrome.


CONCLUSION OF LAW

The criteria for service connection for myofascial pain 
syndrome are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection-

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

A review of the evidence reveals that the veteran was injured 
in an automobile accident during service in December 1990.  
Service connection has been established for bilateral 
patellofemoral syndrome.  He now seeks service connection for 
myofascial pain syndrome secondary to the trauma from the 
accident.

The service records show that after the veteran's 1990 
accident, he was diagnosed to have myofascial pain syndrome.  
Subsequently, the veteran was treated several times for 
complaints of muscle aches, weakness, as well as shooting 
pains in his arms and legs.  In March 1991, the veteran 
underwent a neurologic examination at a Naval hospital, the 
results of which were normal.  The medical officer indicated, 
however, that the veteran had various vague myalgias 
following his accident, but suggested there was a chance of 
malingering to account for the complaints, albeit a "low" 
chance.  

A May 1991 report of the Naval Medical Board indicated that 
the veteran had been treated for multiple myalgias and 
arthralgias and upon physical examination, the medical 
officer noted that the veteran had tenderness in multiple 
areas of his neck, upper back, shoulders and anterior chest.  
The veteran's lower back also exhibited bilateral tender 
points as well as mild paraspinous muscle spasm.  The 
diagnosis was myofascial pain syndrome.  The Medical Board 
indicated that there was no indication of malingering from 
any of the veteran's evaluators; but allowed that some of the 
symptoms could be amplified on account of a pending lawsuit.

A treatment record from July 1991 indicated that the veteran 
continued to voice complaints of pain all over, including 
pain in his neck, shoulders, back, and chest.

After a hearing before the Physical Evaluation Board in March 
1992, the veteran was found to have generalized pain without 
specific findings and without relief in various modalities of 
treatment.  He was deemed to be unfit for military service on 
account of myofascial pain syndrome secondary to trauma, and 
patellofemoral syndrome.

Following service, the veteran underwent a VA general medical 
examination in June 1992.  The veteran complained of multiple 
joint and musculoskeletal pains in his neck, back, sternum, 
knees, hands, and shoulders.  The examiner noted that the 
veteran had some difficulty or pain upon full abduction of 
his shoulders, as well as internal rotation of his shoulders.  
However, the examiner found that the veteran showed a full 
range of motion in his back, and was able to touch his toes.  
The examiner also found good extension in the veteran's back, 
noting that it was within normal limits.  The examiner also 
noted that there was full range of motion in the veteran's 
joints.  Nevertheless, the examiner continued the diagnosis 
of myofascial pain syndrome, secondary to trauma.

In July 1992, the veteran underwent a VA neurologic 
examination.  The examiner recounted the veteran's subjective 
complaints of pain, indicating that the veteran claimed to be 
unable to perform normal activities such as lifting, bending, 
walking for long periods of time, turning around or carrying.  
However, the examiner noted that there was a significant 
disparity between the veteran's objective findings which were 
minimal, and his subjective symptoms which were substantial. 

In February 1994, the veteran testified before the Board, 
indicating that if he held an object with as little weight as 
five pounds, he would shortly begin to feel sharp pains in 
his abdomen area and back.  When asked whether he also had 
pain in the neck and shoulders, the veteran responded that 
the majority of the pain was in his knees, abdomen, and upper 
and lower back.  The veteran also indicated that he has not 
ever had any tingling sensation or numbness in his arms, 
legs, feet or hands.

In November 1995, the veteran underwent a VA orthopedic 
examination.  The veteran complained that if he ran or did 
anything rapidly, he would feel faint and weak.  The veteran 
also indicated that his knees, back and abdominal were 
painful at times and his neck and shoulders got stiff and 
painful.  However, the examiner objectively found that the 
examination was well within normal limits, indicting that the 
veteran had a normal range of motion, with no significant 
adenopathy anywhere.  The veteran's muscles were found to 
have normal strength, without evidence of pain or herniation, 
and the examiner rendered a diagnosis of "normal myopathy" 
and "some guarding and local tenderness in tension areas 
like low-back and across the top of the shoulders, and 
paravertebrally in the neck."  An examination of the 
veteran's spine revealed tenderness upon deep palpation with 
some guarding in that paracervical and paralumbar regions of 
the back.  The examiner found no evidence of significant pain 
on spinal motion.

X-rays of the veteran's lumbosacral and cervical spines taken 
in November 1995 were normal, revealing that the vertebrae of 
the lumbosacral and cervical spine were of normal height and 
density and that the disk spaces were well preserved.

In July 1997, the veteran underwent a VA orthopedic 
examination.  The examiner took note of  the veteran's 
history of pain in his knees, elbows, neck, feet, and lower 
back, but indicated that since January 1994 the veteran had 
had a marked improvement and at the time of the examination, 
the veteran was only having knee and foot pain.  The examiner 
noted that the other sites that had been painful were 
nonsymptomatic and had been for a prolonged period of time.

In February 1999, the veteran underwent another VA 
examination.  The examiner recounted the veteran's 
complaints, but indicated that there was no evidence of 
myofascial pain syndrome in the veteran.

In October 1999, the veteran underwent a VA neurologic 
examination.  The examiner noted the veteran's vague 
complaints of pain over the past decade; but after examining 
the veteran, the examiner concluded that the veteran had no 
neurological process, disability, or disease and indicated 
that the examination was normal.

A December 1999 handwritten VA rheumatology examination 
report showed the veteran made complaints of mild pain in the 
knees, shoulders, neck and back, but had full range of motion 
of all joints with no effusion or other signs of 
inflammation.  The diagnostic impression was "normal 
rheumatologic examination," but apparently the veteran's 
complaints were considered consistent with myofascial pain 
syndrome.  

In February 2000, the veteran underwent yet another VA 
examination.  The examiner did not find muscle tissue 
tenderness in the veteran's cervical, back, thigh or shoulder 
areas, and indicated that the veteran has full range of 
motion of all his joints.

In May 2004, the veteran underwent a VA examination.  The 
veteran indicated that he gets some abdominal pain secondary 
to certain motion or stressing of the abdominal muscles on an 
intermittent basis.  Upon physical examination, the veteran 
showed that he had full sit-up and abdominal crunching 
capability with minimal discomfort.  The discomfort that he 
did have was in the upper abdominal musculature, but there 
was no tenderness or spasm in that musculature.  The examiner 
noted that he reviewed the veteran's claims folder for 
myofascial pain syndrome, and indicated that he was of the 
opinion that the veteran did not have a generalizing 
myofascial syndrome.  The examiner indicated that whatever 
symptomatology the veteran has in his muscle groups appears 
to have been initially present during the service and in the 
resulting post-service examinations, but that at the present 
time, the examiner could find no support for a diagnosis of 
generalizing myofascial syndrome.

A review of the medical evidence in its entirety reveals that 
the most recent medical opinion of record was unable to find 
any evidence of myofascial pain syndrome, and did not find a 
diagnosis to fit the veteran's complaints.  Similarly, the 
neurological examination found no signs of a neurological 
disability.  Indeed, the overwhelming majority of examiners 
over the past 10 years have failed to diagnose the claimed 
disability.  From that, the Board concludes the veteran does 
not have myofascial pain syndrome.  In the absence of a 
current medical diagnosis of myofascial pain syndrome, the 
veteran's claim of entitlement to service connection for that 
disability is denied.  

II.  Veterans Claims Assistance Act Compliance

The Board must also address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was first provided to the 
veteran in a letter dated in October 2002, which informed the 
veteran of the first, second, and third elements required by 
the Pelegrini II Court as stated above.  The Board notes that 
an additional letter was sent to the veteran in March 2004, 
once again informing the veteran of the first three VCAA 
requirements.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The May 2005 
Supplemental Statement of the Case (SSOC) contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Additionally, the Board's remand in December 2003 
invited the veteran to submit additional evidence and 
argument, and a letter in October 2002 that accompanied a 
SSOC indicated that the RO was giving the veteran the 
opportunity to make any comment he wished concerning 
additional information about his claim.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

The Board also notes that the unfavorable AOJ decision that 
is the basis of this appeal was made prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  He was provided proper subsequent process, 
including the full text of 38 C.F.R. § 3.159 in the May 2005 
SSOC.  Furthermore, the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify; and the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  As such, he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, and it is therefore not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

With respect to VA's duty to assist, VA has acquired VA 
treatment records and service medical records relating to the 
veteran's general musculoskeletal pain; as well as several 
private treatment records identified by the veteran.  The 
Board notes that VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA; as such, the Board finds that VA 
has made every reasonable effort to obtain all records 
relevant to the veteran's claim.  See 38 U.S.C.A. 
§ 5103A(b)(1).

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  The Board notes that the veteran has been provided 
with numerous VA examinations between the early 1990s and the 
most recent examination in May 2004.  The veteran also 
testified at a hearing before the Board.
 
Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.


ORDER

Entitlement to service connection for myofascial pain 
syndrome, secondary to trauma, is denied.


                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


